PER CURIAM.
Appellant challenges the denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, appellant alleged that he is entitled to be resen-tenced in light of the supreme court’s decision in Heggs v. State, 759 So.2d 620 (Fla.2000). We affirm the denial of relief because there are factual issues as to whether appellant’s sentence would have fallen within the range of a properly computed 1994 seoresheet. See Lancaster v. State, 764 So.2d 835 (Fla. 5th DCA 2000). It is worth noting that, unlike the defendant’s motion in Lancaster, appellant’s motion cannot be treated as if filed pursuant to Florida Rule of Criminal Procedure 3.850 because it would be facially insufficient if treated as such.
BOOTH, WOLF and LEWIS, JJ„ concur.